Exhibit 10.84
TCW ASSET MANAGEMENT COMPANY
865 South Figueroa Street, suite 1800
Los Angeles, California 90017
December 30, 2008
Rio Vista Penny LLC
2601 Northwest Expressway #902E
Oklahoma City, Oklahoma 93112
Attention: Ian Bothwell

         
 
  Re:   Note Purchase Agreement, dated as of November 19, 2007 (as amended,
supplemented or otherwise modified, the “Note Purchase Agreement”), by and among
RIO VISTA PENNY LLC, an Oklahoma limited liability company (“Company”), the
Holders party thereto, and TCW ASSET MANAGEMENT COMPANY, as Administrative
Agent.

Gentlemen:
Reference is made to the Note Purchase Agreement. Terms that are defined in the
Note Purchase Agreement and not otherwise defined herein are used herein with
the meanings given them in the Note Purchase Agreement.
Company has requested that Holders extend the required payments of principal and
accrued interest that are due and payable on the December 2008 Quarterly Payment
Date and also to extend the date to deliver the Engineering Report effective as
of November 1, 2008, in each case to February 28, 2009. Accordingly, in reliance
upon the representations, warranties, covenants, and waivers of the Restricted
Persons contained in this Letter, and subject to the terms and conditions of
this Letter, Administrative Agent and Holders hereby agree that (i) the
mandatory principal payment in respect of the Notes due and payable on the
December 2008 Quarterly Payment Date pursuant Section 2.8(a) of the Note
Purchase Agreement is hereby extended to February 28, 2009, (ii) the required
payment of accrued interest in respect of the Notes due and payable on the
December 2008 Quarterly Payment Date is hereby extended to February 28, 2009,
and (iii) the delivery of the Engineering Report to be effective as of
November 1, 2008 that was due prior to December 1, 2008 pursuant to
Section 7.2(i) of the Note Purchase Agreement is hereby extended to February 28,
2009.
[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 2
In order to induce Holder Parties to enter into this Letter, Company represents
and warrants to each Holder Party that the representations and warranties
contained in Article V of the Note Purchase Agreement are true and correct at
and as of the time of the effectiveness hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date. Company hereby further
acknowledges, confirms and agrees that as of the close of business on
December 29, 2008, Company is indebted to Holders in respect of the Loans in the
aggregate principal amount of $24,700,000.00 and in respect of accrued but
unpaid interest related thereto in the amount of $789,027.78. All such Loans,
together with interest accrued and accruing thereon, and fees, costs, expenses
and other charges now or hereafter payable by Company to Administrative Agent
and Holders under the Note Documents, are unconditionally owing by Company to
Administrative Agent and Holders, without offset, defense or counterclaim of any
kind, nature or description whatsoever. Company (and each other Restricted
Person by execution of the attached Consent and Reaffirmation) hereby
acknowledges, confirms and agrees that Administrative Agent and Holders have and
shall continue to have valid, enforceable and perfected first-priority Liens in
the Collateral heretofore granted to Administrative Agent and Holders pursuant
to the Note Documents or otherwise granted to or held by such Persons.
To induce Holder Parties to enter into this Letter, Company (and each other
Restricted Person by execution of the attached Consent and Reaffirmation) hereby
(a) represents and warrants that as of the date of this Letter there are no
claims or offsets against or defenses or counterclaims to its obligations under
the Note Documents, and waives any and all such claims, offsets, defenses, or
counterclaims, whether known or unknown, arising prior to the date of this
Letter, (b) releases and forever discharges the Released Persons from any and
all Released Claims, and (c) covenants not to assert (and not to assist or
enable any other Person to assert) any Released Claim against any Released
Person. The Restricted Persons acknowledge and agree that such release is a
general release of any and all Released Claims that constitutes a full and
complete satisfaction for all or any alleged injuries or damages arising out of
or in connection with the Released Claims, all of which are herein compromised
and settled. As used in this paragraph, “Released Claims” and “Released Persons”
mean:
“Released Claims” means any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, controversies, liabilities,
obligations, damages and expenses of any and every character (whether known or
unknown, liquidated or unliquidated, absolute or contingent, acknowledged or
disputed, direct or indirect), at law or in equity, of whatsoever kind or nature
(including claims of usury), whether heretofore or hereafter accruing, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Persons prior to and including the date hereof that in any way
directly or indirectly arise out of or in any way are connected to (a) any of
the Note Documents or any default or event of default thereunder, (b) any
negotiation, discussion, enforcement action, agreement or failure to agree
related to any Note Document or any default or event of default thereunder, or
(c) any action, event, occurrence, or omission otherwise related to the rights,
duties, obligations and relationships among the various Restricted Persons and
Holder Parties.
“Released Persons” means Administrative Agent, Holders, and Royalty Owner,
together with their respective employees, agents, attorneys, officers, partners,
shareholders, accountants, consultants, and directors, and their respective
successors and assigns.
[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 3
The Note Purchase Agreement and the other Note Documents are hereby ratified and
confirmed in all respects. Except as expressly set forth above, the execution,
delivery and effectiveness of this letter shall not operate as a waiver of any
right, power or remedy of Administrative Agent or Holders under the Note
Purchase Agreement or any other Note Document, nor constitute a waiver of any
provision of the Note Purchase Agreement or any other Note Document.
THIS LETTER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
This Letter may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. This Letter may be
executed by facsimile signature and all such signatures shall be effective as
originals.
This Letter is a “Note Document”, as defined in the Note Purchase Agreement,
and, except as expressly provided herein to the contrary, this Letter is subject
to all provisions of the Note Purchase Agreement governing such Note Documents.
Please execute a counterpart of this Letter in the place provided below to
evidence your agreement to the foregoing and your continuing ratification of the
Note Purchase Agreement and the other Note Documents in consideration hereof,
whereupon this Letter shall become effective as of the date first written above.

            Yours truly,

TCW ASSET MANAGEMENT COMPANY,
as Administrative Agent
      By:           Name:           Title:               By:           Name:    
      Title:      

[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 4

                      HOLDERS:
 
                    TCW ENERGY FUND X — NL, L.P.,
a California limited partnership
 
                    By:   TCW (ENERGY X) LLC, its General Partner:
 
                        By:   TCW Asset Management Company,
its Managing Member
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
                    TCW ENERGY FUND XB — NL, L.P.,
a California limited partnership
 
                    By:   TCW (ENERGY X) LLC, its General Partner:
 
                        By:   TCW Asset Management Company,
its Managing Member
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
               
 
          By:    
 
               
 
              Name:
 
              Title:

[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 5

                      TCW ENERGY FUND XC — NL, L.P.,
a California limited partnership
 
                    By:   TCW (ENERGY X) LLC, its General Partner:
 
                        By:   TCW Asset Management Company,
its Managing Member
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
                    TCW ENERGY FUND XD — NL, L.P.,
a California limited partnership
 
                    By:   TCW (ENERGY X) LLC, its General Partner:
 
                        By:   TCW Asset Management Company,
its Managing Member
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
               
 
          By:    
 
               
 
              Name:
 
              Title:

[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 6

              TCW ASSET MANAGEMENT COMPANY, a
California corporation, as Investment Manager under the Amended and Restated
Investment Management and Custody Agreement dated as of December 3, 2003 among
Ensign Peak Advisors, Inc., TCW Asset Management Company and Trust Company of
the West, a California trust company, as Sub-Custodian
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            TCW ASSET MANAGEMENT COMPANY, a
California corporation, as Investment Manager under the Amended and Restated
Investment Management and Custody Agreement dated as of December 11, 2003 among
Harry L. Bradley, Jr. Partition Trust, Harry L. Bradley, Jr. Trust, Jane Bradley
Uihlien Pettit Partition Trust, Jane Bradley Uihlien Trust, TCW Asset Management
Company and Trust Company of the West, a California trust company, as
Sub-Custodian
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 7

              TCW ASSET MANAGEMENT COMPANY, a
California corporation, as Investment Manager under the Amended and Restated
Investment Management and Custody Agreement dated as of March 18, 2004 among ING
Life Insurance and Annuity Company, TCW Asset Management Company and Trust
Company of the West, a California trust company, as Sub-Custodian
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 8

          Accepted and agreed to as of the date first written above:    
 
        RIO VISTA PENNY LLC    
 
       
By:
  /s/ Ian Bothwell    
 
       
 
  Ian Bothwell
Manager    

[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 9
CONSENT AND REAFFIRMATION
Each of the undersigned hereby (i) consents to the provisions of this Letter
Agreement and the transactions contemplated herein and agrees to the provisions
therein related to it as a Restricted Person, (ii) ratifies and confirms the
Management Services Agreement, the Guaranty dated November 19, 2007, and the
other Note Documents, in each case to which it is a party, (iii) agrees that all
of its respective obligations and covenants thereunder shall remain unimpaired
by the execution and delivery of this Letter Agreement, and (iv) agrees that the
Management Services Agreement, such Guaranty, and such other Note Documents
shall remain in full force and effect.

            RIO VISTA ECO LLC
      By:   /s/ Ian Bothwell         Ian Bothwell        Manager        RIO
VISTA GO LLC
      By:   /s/ Ian Bothwell         Ian Bothwell        Manager        GO, LLC
      By:   /s/ Ian Bothwell         Ian Bothwell        Manager        MV
PIPELINE COMPANY
      By:   /s/ Ian Bothwell         Ian Bothwell        President   

[Letter Agreement]

 

 



--------------------------------------------------------------------------------



 



Rio Vista Penny LLC
December 30, 2008
Page 10

            RIO VISTA OPERATING LLC
      By:   /s/ Ian Bothwell         Ian Bothwell        Manager        RIO
VISTA ENERGY PARTNERS L.P.
      By:   Rio Vista GP LLC, its general partner             By:   /s/ Ian
Bothwell         Ian Bothwell        Manager   

[Letter Agreement]

 

 